UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 1, 2014 MoneyGram International, Inc. (Exact name of registrant as specified in its charter) Delaware 1-31950 16-1690064 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2828 N. Harwood Street, 15th Floor Dallas, Texas (Address of principal (Zip code) executive offices) Registrant’s telephone number, including area code:(214) 999-7552 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 1, 2014, MoneyGram International, Inc. issued a press release reporting financial results for its second quarter ended June 30, 2014.A copy of the press release is furnished herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description of Exhibit Press release dated August 1, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MONEYGRAM INTERNATIONAL, INC. By: /s/ W. Alexander Holmes Name: W. Alexander Holmes Title: Executive Vice President, Chief Financial Officerand Chief Operating Officer Date:August 1, 2014 EXHIBIT INDEX Exhibit No. Description of Exhibit Press release dated August 1, 2014.
